In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Queens County (Polizzi, J.), entered November 20, 1996, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $50,000.
Ordered that the judgment is affirmed, with costs.
The jury found that the plaintiff sustained a serious injury as defined by Insurance Law § 5102 (d). Its verdict may be set aside as against the weight of the evidence only if it could not have been reached on any fair interpretation of the evidence (see, Moskowitz v Israel, 209 AD2d 676; Dunleavy v Samuel, 177 AD2d 540; Nicastro v Park, 113 AD2d 129). The testimony of the plaintiffs medical experts clearly established a basis upon which the jury reasonably could have reached its verdict. Those experts, a physiatrist and a chiropractor, testified that the plaintiff was advised not to work for a period of “between four and six months” after the accident, and was not to bend, lift, or sit or stand for excessive periods of time so as not to exacerbate his bulging disc condition.
Moreover, the damages awarded for past pain and suffering were not excessive because they did not deviate materially from what would be reasonable compensation under the circumstances (see, Lemberger v City of New York, 211 AD2d 622; Maze v DiBartolo, 130 AD2d 720). Rosenblatt, J. P., Ritter, Krausman and Florio, JJ., concur.